                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 1 of 20


                                              1   Charles J. Slack-Mendez, Arizona Bar 014894
                                                  Breann Elizabeth Slack, Arizona Bar 035996
                                              2   SLACK-MENDEZ LAW FIRM
                                                  2710 South Rural Road
                                              3   Tempe, Arizona 85282
                                                  Email: Charles@SlackMendez.com
                                              4          Breann@SlackMendez.com
                                                  Telephone: 480.829.1166
                                              5   Facsimile: 480.829.4938
                                                  Attorney for Plaintiffs
                                              6
                                                                          UNITED STATES DISTRICT COURT
                                              7
                                                                          FOR THE DISTRICT OF ARIZONA
                                              8

                                              9    Miguel Esparza and Liliana Martinez-             Case No. _________________
                                                   Renteria, husband and wife, and on
                                                   behalf of minors E.M.E.M and N.R.M;
                                             10    Zaida Yadira Esparza, on her behalf and
                                                                                                    COMPLAINT
Slack-Mendez Law Firm




                                                   on behalf of minor D.E.,
                                             11
                                                                                                    (42 U.S.C. § 1983 Violations)
                        2710 S. Rural Road




                                                                          Plaintiffs,
                         Tempe, AZ 85282




                                             12
                                                                    vs.
                                                                                                    (Jury Trial Demanded)
                                             13    City of Nogales, a municipal entity;
                                                   Andres Palafox, in his official and
                                             14    individual capacities; Manuel Castro, in
                                                   his official and individual capacities;
                                             15    Frank Salcido, in his official and
                                                   individual capacities; Jeremy Brinton, in
                                             16    his official and individual capacities,
                                                                   Defendants.
                                             17

                                             18
                                                         COMES NOW the Plaintiffs, Miguel Esparza, Liliana Martinez-Renteria,
                                             19
                                                  Zaida Yadira Esparza (referred to as “Plaintiffs”), by and through counsel
                                             20   undersigned, for their Complaint against the Defendants allege as follows:
                                             21                      PARTIES, JURISDICTION, AND VENUE
                                                         1.     Plaintiffs bring this action pursuant to 42 USC § 1983, 1988 and the
                                             22
                                                  First, Fourth, Eight, and Fourteenth Amendment to the United States Constitution.
                                             23
                                                         2.     Jurisdiction and venue are proper in the Court pursuant to 28 U.S.C.
                                             24
                                                  § 1331 and 1343.


                                                                                                1
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 2 of 20


                                              1          3.     The events at issue in this lawsuit occurred in the State of Arizona.

                                              2          4.     Plaintiffs are, and were at all material times, residents of the State of

                                              3
                                                  Arizona.
                                                         5.     Plaintiffs Miguel Esparza (hereinafter referred to “Miguel”) and
                                              4
                                                  Liliana Martinez-Renteria (hereinafter referred to “Liliana”) are husband and wife.
                                              5
                                                  They are also parents of minors E.M.E.M and N.R.M.
                                              6
                                                         6.     Plaintiff Zaida Yadira Esparza (hereinafter referred to “Zaida”) is a
                                              7   single person, on her behalf and as parent of minor D.E.
                                              8          7.     Defendant City of Nogales (hereinafter referred to as “Nogales”) is a

                                              9   Municipality formed and designated as such pursuant to Title 9 of the Arizona
                                                  Revised Statutes.
                                             10
Slack-Mendez Law Firm




                                                         8.     Defendant Nogales is subject to a civil suit and may be held liable
                                             11
                        2710 S. Rural Road




                                                  both independently and vicariously, as permitted by federal and state law, for the
                         Tempe, AZ 85282




                                             12
                                                  wrongful conduct of its officers, employees, agents, districts, and divisions/sub-
                                             13   divisions, including the City of Nogales Police Department (“Nogales Police
                                             14   Department”) and its officers and employees.
                                             15          9.     At all times material to this Complaint, Defendant Andres Palafox

                                             16   (hereinafter referred to “Palafox”) was resident of the State of Arizona.
                                                         10.    At all times material to this Complaint, Defendant Manuel Castro
                                             17
                                                  (hereinafter referred to “Castro”) was resident of the State of Arizona.
                                             18
                                                         11.    At all times material to this Complaint, Defendant Frank Salcido
                                             19
                                                  (hereinafter referred to “Salcido”) was resident of the State of Arizona.
                                             20          12.    At all times material to this Complaint, Defendant Jeremy Brinton
                                             21   (hereinafter referred to “Brinton”) was resident of the State of Arizona.

                                             22          13.    At all times material to this Complaint, Defendants Palafox, Castro,

                                             23   Salcido and Brinton were all agents and employees of Defendant Nogales and were
                                                  acting within the course and scope of their employment with the Nogales Police
                                             24
                                                  Department. Defendants Palafox, Castro, Salcido and Brinton are sued both in their

                                                                                            2
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 3 of 20


                                              1   official and individual capacities for purposes of Plaintiffs’ claims under 42 U.S.C.

                                              2   § 1983.

                                              3
                                                                             FACTUAL BACKGROUND
                                              4
                                                          14.   On March 12, 2020, Plaintiffs, Miguel Esparza, Liliana Martinez-
                                              5   Renteria, Zaida Yadira Esparza and family enjoyed most of the afternoon hosting a
                                              6   birthday celebration at their residence.

                                              7           15.   Once the birthday festivities ended in the early evening, our Miguel
                                                  went outside the residence to reposition his vehicle in accordance to who worked
                                              8
                                                  the earliest the following day to avoid blocking one another.
                                              9
                                                          16.   Plaintiff Miguel had backed up his vehicle onto the street, while Zaida
                                             10   was inside the residence looking for her car keys.
Slack-Mendez Law Firm




                                             11           17.   Plaintiff Liliana came outside and informed Plaintiffs Miguel that
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  Zaida could not find the keys to her vehicle.
                                             12
                                                          18.   Plaintiff Miguel grew frustrated waiting for Zaida to find her keys, so
                                             13
                                                  he proceeded to park his vehicle.
                                             14           19.   Plaintiff Miguel exiting his vehicle and began walking back inside the
                                             15   home.

                                             16
                                                          20.   Plaintiff Miguel did not commit a crime and there was no probable
                                                  cause to suspect him of any illegal activity.
                                             17
                                                          21.   While Miguel walked towards the kitchen door from the carport,
                                             18   Liliana observed a police car drive up near the residence and turn a white spotlight
                                             19   on.

                                             20           22.   As the officer began walking toward the residence, the police car
                                                  began moving forward as the gear stick was left in drive.
                                             21
                                                          23.   After the officer shifted the vehicle to park, he exited his car,
                                             22
                                                  aggressively bumped into Liliana while running towards the residence.
                                             23           24.   Defendants did not have a warrant to enter the residence.
                                             24



                                                                                             3
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 4 of 20


                                              1          25.    Without warning or permission, the Defendant Palafox opened the

                                              2   front door from the driveway leading into the kitchen and entered the home, as
                                                  Plaintiff Miguel had already entered the home.
                                              3
                                                         26.    Upon entrance inside the residence, Plaintiff Miguel was suddenly
                                              4
                                                  pushed from behind by Defendant Andres Palafox, a Nogales Police Officer,
                                              5   striking his face when landed on the kitchen floor.
                                              6          27.    Though Miguel did not see Defendant Palafox prior to being thrown
                                                  to the ground.
                                              7
                                                         28.    Liliana witnessed Defendant Palafox enter the house without
                                              8
                                                  permission and recorded the events on her cellular phone.
                                              9          29.    Plaintiff Miguel asked what was going on and why was he violently
                                             10   pushed inside him house. Plaintiff Miguel’s question was constitutionally protected
Slack-Mendez Law Firm




                                             11   speech under the First Amendment.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         30.    Once Plaintiff Miguel was knocked to the ground, striking his head
                                             12
                                                  on the concrete floor, Defendant Palafox sat on Plaintiff Miguel.
                                             13
                                                         31.       Defendant Palafox requested backup and Defendants Castro,
                                             14   Salcido, and Brinton arrived.

                                             15          32.    Miguel was not aggressive or resisting arrest, as he laid on the ground
                                                  visibly confused as he had no idea what was going on.
                                             16
                                                         33.    Inside the house witnessing the events were Plaintiffs Zaida, Liliana
                                             17
                                                  and the minors E.M.E.M, N.R.M. and D.E.
                                             18          34.    The unprovoked officers physically assaulted Plaintiff Miguel and
                                             19   began shouting commands for him to turn on his stomach.
                                                         35.    Miguel, unable to physically comply with the Defendants’ commands
                                             20
                                                  as he is still being sat on, confused with a possible concussion, is tased numerous
                                             21
                                                  times by Defendant Castro.
                                             22          36.    The effect of the taser can be reflected by the Plaintiffs and minor
                                             23   children as the pulsing electrodes can be heard while Miguel’s body is vigorously

                                             24   pulsing uncontrollably.



                                                                                            4
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 5 of 20


                                              1          37.     Defendant Palafox then violently strikes Miguel repeatedly with a

                                              2   night stick.
                                                         38.     Plaintiffs Zaida, Liliana, and the minor children were screaming and
                                              3
                                                  crying out of fear as they witnessed Plaintiff Miguel being tased and beaten by the
                                              4
                                                  Defendants.
                                              5          39.     Plaintiff Miguel’s arms remained in front of him during the entire
                                              6   encounter, as in a defensive position trying to protect himself from the force being
                                                  used by officers.
                                              7
                                                         40.     None of the other assisting officers made any attempt or took any
                                              8
                                                  steps to intervene and protect Plaintiff Miguel against Defendants Palafox and
                                              9   Castro’s excessive force, despite their duty to do so.
                                             10          41.     Plaintiff Miguel did not resist or attempt to physically fight the
Slack-Mendez Law Firm




                                             11   officers. Plaintiff Miguel did nothing but absorb the officers’ violent blows.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         42.     Plaintiff Miguel and Zaida were arrested and transported to jail.
                                             12
                                                         43.     The horrifying events transpired in front of Plaintiff Miguel’s wife,
                                             13
                                                  his sister Zaida and children, who were terrified, screaming, and traumatized by the
                                             14   officers’ atrocious conduct.

                                             15          44.     Following the attack and arrests of Plaintiff Miguel and Zaida,
                                                  Defendants threatened Plaintiff Liliana with arrest if she did not provide them the
                                             16
                                                  password to her cellular phone, which she used to record the beating of Plaintiff
                                             17
                                                  Miguel.
                                             18          45.     Defendants then unlocked her phone and deleted a recording of the
                                             19   incident which was in the process of being uploaded/sent to a family member.
                                                         46.     The Defendants did not arrest Plaintiff Liliana’s because she provided
                                             20
                                                  the password to her phone, which was taken by the Defendants.
                                             21
                                                         47.     Defendants wrongfully arrested and charged Plaintiffs Miguel and
                                             22   Zaida with Aggravated Assault on a Peace Officer, First Degree Hindering
                                             23   Prosecution, and Disorderly Conduct.

                                             24          48.     Defendants also charged Plaintiff Liliana with Aggravated Assault on
                                                  a Peace Officer, First Degree Hindering Prosecution, and Disorderly Conduct.

                                                                                            5
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 6 of 20


                                              1          49.    All charges against Plaintiffs Miguel, Liliana and Zaida were

                                              2   dismissed given the lack of any basis to support the claims.
                                                         50.    As a result of the repeated assault by Defendants Palafox and Castro,
                                              3
                                                  Plaintiff Miguel sustained various injuries, but was not provided any medical care
                                              4
                                                  or treatment, and Defendants also failed to take photographs of the injuries despite
                                              5   department policies to do so.
                                              6          51.    Defendant Nogales’s officers and agents, including Defendants
                                                  Palafox, Castro, Salcido and Brinton, failed to employ proper protocols and
                                              7
                                                  training, and they failed use proper methods to execute an arrest. Further, there was
                                              8
                                                  no probable cause to arrest Plaintiffs Miguel and Zaida.
                                              9          52.    Defendants Castro maliciously and intentionally employed his taser
                                             10   in a display of power and against Plaintiff Miguel in violation of basic policies and
Slack-Mendez Law Firm




                                             11   procedures employed by reasonable officers.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         53.    Defendants Palafox maliciously and intentionally employed his night
                                             12
                                                  stick in a display of power and against Plaintiff Miguel in violation of basic policies
                                             13
                                                  and procedures employed by reasonable officers.
                                             14          54.    Defendants Palafox, Castro, Salcido and Brinton used unlawful,

                                             15   unnecessary, unreasonable, and excessive force, which resulted in life-altering
                                                  injuries to Plaintiff Miguel and his family. The assault and battery of Plaintiff
                                             16
                                                  Miguel was unlawful, unprovoked, unwarranted, unjustified, callous, depraved,
                                             17
                                                  vicious, and evil. There was no reason for Defendants Palafox and Castro to torture
                                             18   this vulnerable man.
                                             19          55.    The acts and omissions of Defendants Palafox, Castro, Salcido and
                                                  Brinton alleged herein were taken on behalf of, for the benefit of, and as agents of
                                             20
                                                  Defendant Nogales. Also, such acts and omissions occurred in the course and scope
                                             21
                                                  of the officers’ employment with Defendant Nogales. Upon information and belief,
                                             22   the acts and omissions were either authorized by, were directed or caused by, or
                                             23   were consistent with or performed pursuant to policies, practices, and customs of

                                             24   Defendant Nogales. Therefore, Defendant Nogales is liable for all such acts and



                                                                                             6
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 7 of 20


                                              1   omissions, as well as Plaintiffs’ injuries and damages that result from such acts and

                                              2   omissions
                                                            56.    Defendants then maliciously charged Plaintiffs Miguel, Liliana and
                                              3
                                                  Zaida       with Aggravated Assault on a Peace Officer, First Degree Hindering
                                              4
                                                  Prosecution, and Disorderly Conduct.
                                              5             57.    Defendants’ wrongful conduct deprived Plaintiffs rights secured to
                                              6   them by the Constitution and the laws of the United States, including, among other
                                                  things:
                                              7
                                                                   a. The right to be free from unreasonable search or unreasonable
                                              8
                                                            seizure;
                                              9                    b. The right to be free from the use of unreasonable, unjustified, and
                                             10             excessive force;
Slack-Mendez Law Firm




                                             11                    c. The right to be free from deprivation of life, liberty, or property
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                            without due process of law;
                                             12
                                                                   d. The right to be free from summary punishment; and
                                             13
                                                                   e. The right to familial association.
                                             14             58.    Defendants’ wrongful acts and omissions have had, and will continue

                                             15   to have, an extremely detrimental impact on the Plaintiffs, and their damages are
                                                  significant. Plaintiff Miguel was physically and mentally tortured, which has
                                             16
                                                  resulted in lifelong and permanent injuries and scars. As a direct and proximate
                                             17
                                                  result of Defendants’ wrongful acts and omissions, Plaintiffs, individually and on
                                             18   behalf of the minor children, have sustained injuries and damages in an amount to
                                             19   be proven at trial.
                                                            59.    Defendants’ acts and omissions were evil, malicious, and undertaken
                                             20
                                                  with the intent to harm Plaintiffs or with a reckless disregard of the substantial risk
                                             21
                                                  of serious harm, and Defendants acted with an evil mind. Therefore, Plaintiffs are
                                             22   entitled to punitive or exemplary damages.
                                             23             60.    Plaintiffs later discovered, according to the police report, that

                                             24   Defendant Palafox was dispatched to 239 West Kolver Street Nogales, Arizona
                                                  85621 in reference to a vehicle with loud music in front of the residence.

                                                                                               7
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 8 of 20


                                              1          61.      There was no vehicle with loud music and there was no loud music

                                              2   when police arrived at the scene.
                                                         62.      Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                              3
                                                  recover their reasonable attorneys’ fees and costs, including expert fees.
                                              4
                                                                                         COUNT I
                                              5                  42 U.S.C. § 1983 - Excessive Force in Violation of the
                                              6                      Fourth, Eighth, and Fourteenth Amendments
                                                               (Against Defendants Palafox, Castro, Salcido and Brinton)
                                              7
                                                         63.      Plaintiffs re-allege and incorporate by reference their claims, facts,
                                              8
                                                  and allegations contained in the paragraphs above, as if set forth fully herein.
                                              9          64.      Plaintiff Miguel did not engage in any illegal activity and there was
                                             10   no probable cause to suspect him of any crime.
Slack-Mendez Law Firm




                                             11          65.      Plaintiff Miguel did not pose a threat to the officers, did not resist the
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  officers, or attempt to flee from the unlawful arrest.
                                             12
                                                         66       The degree of force employed by Defendants Palafox and Castro
                                             13
                                                  against Plaintiff Miguel was not warranted.
                                             14          67.      Defendants Palafox and Castro used excessive and extremely painful

                                             15   force against Plaintiff Miguel, even though he was not a threat, resisting, or trying
                                                  to escape.
                                             16
                                                         68.      Defendants Palafox and Castro utilized a significant level of force
                                             17
                                                  against a civilian who was not resisting, which constitutes a violation of his Fourth
                                             18   and Eighth Amendment rights.
                                             19          69.      Defendants’ conduct violated clearly established constitutional
                                                  rights, which any reasonable person would have known such conduct would do so.
                                             20
                                                  Therefore, Defendants Palafox, Castro, Salcido and Brinton are not entitled to
                                             21
                                                  qualified immunity. 70.       Defendants Palafox, Castro, Salcido and Brinton’s
                                             22   conduct and unconstitutional actions were the moving force of Plaintiffs’ injuries
                                             23   and damages.

                                             24          70.      The excessive force that was used on Plaintiff Miguel by Defendants
                                                  Palafox and Castro was illegal, unprovoked, without justification, and lacked

                                                                                               8
                                                    Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 9 of 20


                                              1   probable cause, and it further resulted in severe injuries and damages caused by

                                              2   negligence, gross negligence, reckless disregard and/or assault as set forth above,
                                                  for which Defendants Palafox, Castro, Salcido and Brinton are jointly and severally
                                              3
                                                  liable.
                                              4
                                                            71.   Defendants Palafox, Castro, Salcido and Brinton’s unlawful
                                              5   treatment of Plaintiff Miguel, including repeated tasering and beating with a night
                                              6   stick of a restrained person violated the duties of care Defendants owed to the
                                                  Plaintiffs and amounts to pure torture.
                                              7
                                                            72.   As a direct and proximate result of wrongful acts and omissions of
                                              8
                                                  Defendants Palafox, Castro, Salcido and Brinton, Plaintiffs have suffered
                                              9   devastating injuries and emotional trauma.
                                             10             73.   As an additional direct and proximate result of wrongful acts and
Slack-Mendez Law Firm




                                             11   omissions of Defendants Palafox, Castro, Salcido and Brinton, Plaintiff Liliana,
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  Zaida and minors E.M.E.M, N.R.M. and D.E. have sustained severe psychological
                                             12
                                                  damage as a result of this incident, which have manifested into physical symptoms.
                                             13
                                                            74.   As a direct and proximate result of wrongful acts and omissions of
                                             14   Defendants Palafox, Castro, Salcido and Brinton, Plaintiffs are entitled to recover

                                             15   injuries and damages in an amount to be determined at trial.
                                                            75.   Defendants’ unlawful and malicious acts deprived Plaintiff Miguel of
                                             16
                                                  his right to be free from excessive force in violation of the Fourth and Fourteenth
                                             17
                                                  Amendments of the Constitution of the United States and 42 U.S.C. § 1983.
                                             18             76.   Defendants acted with intent to cause injury and their wrongful
                                             19   conduct was motivated by spite or ill will or the involved officers acted to serve
                                                  their own interests, having reason to know and consciously disregarding a
                                             20
                                                  substantial risk that their conduct might significantly injure the rights of Plaintiff
                                             21
                                                  Miguel. Defendants consciously pursued a course of conduct knowing that it
                                             22   created a substantial risk of significant harm to Plaintiff Miguel. Thus, deterrence
                                             23   and punishment are appropriate. Therefore, Plaintiffs are entitled to an award for

                                             24   punitive damages.



                                                                                            9
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 10 of 20


                                              1                                         COUNT II

                                              2         42 U.S.C. § 1983 - Retaliation in Violation of the First Amendment
                                                                           (Against Defendant Palafox Only)
                                              3
                                                         77.     Plaintiffs re-allege and incorporate by reference all claims, facts and
                                              4
                                                  allegations set forth in the paragraphs above, as if set forth fully herein.
                                              5          78.     At all times material hereto, Defendant Palafox was acting under the
                                              6   color of law and within the course and scope of his employment with Defendant
                                                  City of Nogales.
                                              7
                                                         79.     Plaintiff Miguel, at all times relevant, had the clearly established right
                                              8
                                                  to be free from retaliation for his exercise of free speech.
                                              9          80.     A minimally competent police officer or agent of Defendant Nogales
                                             10   knew or should have known about this clearly established right at the time of the
Slack-Mendez Law Firm




                                             11   conduct complained of herein.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         81.     When Plaintiff Miguel asked Defendant Palafox what the basis for
                                             12
                                                  entering his house and assaulting him, he was exercising his constitutionally
                                             13
                                                  protected rights and such speech did not warrant a search of his property or unlawful
                                             14   police conduct.

                                             15          82.     Plaintiff Miguel’s exercise of his constitutional right was a significant
                                                  moving factor to the excessive force employed by Defendant Palafox against
                                             16
                                                  Plaintiff Miguel.
                                             17
                                                         83.     In response to Plaintiff Miguel’s lawful speech, including speech as
                                             18   to the basis for entering his house and stating that he had done nothing wrong,
                                             19   Defendant Palafox retaliated and used excessive and unlawful force against
                                                  Plaintiff Miguel, which caused, contributed to cause, and/or was the moving force
                                             20
                                                  of his injuries.
                                             21
                                                         84.     Defendant Palafox had retaliatory animus toward Plaintiff Miguel’s
                                             22   lawful speech, and he urged prosecution of Plaintiff Miguel despite the absence of
                                             23   probable cause.

                                             24          85.     Defendant Palafox’s retaliatory conduct in attacking, assaulting, and
                                                  torturing a person, who simply asked for the basis for entering him home without

                                                                                             10
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 11 of 20


                                              1   reason and stating that he had done nothing wrong, would chill any reasonable

                                              2   person of ordinary firmness in their exercise of their First Amendment rights.
                                                          86.      Defendant Palafox’s retaliation deprived Plaintiff Miguel of his
                                              3
                                                  clearly established First Amendment right to be free from retaliation for exercising
                                              4
                                                  such right. Therefore, Defendant Palafox is not entitled to qualified immunity.
                                              5           87.      Based on the circumstances, Defendant Palafox’s actions were not
                                              6   objectively reasonable and were intentional and/or grossly negligent.
                                                          88.      Defendant Palafox’s wrongful acts and omissions amount to
                                              7
                                                  violations of Plaintiff Miguel’s constitutional rights.
                                              8
                                                          89.      As a direct and proximate result of the Defendant Palafox’s unlawful
                                              9   and malicious acts, Plaintiff Miguel was deprived of his right to be free from
                                             10   retaliation against protected speech, in violation of the First Amendment of the
Slack-Mendez Law Firm




                                             11   Constitution of the United States.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                          90.      As a direct and proximate result of Defendants’ acts and omissions,
                                             12
                                                  Plaintiff Miguel has suffered devastating injuries and emotional trauma, and
                                             13
                                                  Plaintiff is entitled to recover injuries and damages in an amount to be determined
                                             14   at trial.

                                             15           91.      Defendant Palafox’s conduct was engaged in with intent to cause
                                                  injury, was wrongful conduct motivated by spite or ill will or he acted to serve their
                                             16
                                                  own interests, having reason to know and consciously disregarding a substantial
                                             17
                                                  risk that his conduct might significantly injure the rights of Plaintiffs. Defendant
                                             18   Palafox consciously pursued a course of conduct knowing that it created a
                                             19   substantial risk of significant harm to Plaintiffs. Thus, deterrence and punishment
                                                  are appropriate. Therefore, Plaintiffs are entitled to an award for punitive damages.
                                             20
                                                                                        COUNT III
                                             21
                                                                  42 U.S.C. § 1983 – Wrongful Arrest in Violation of the
                                             22                           Fourth and Fourteenth Amendments
                                             23                 (Against Defendants Palafox, Castro, Salcido and Brinton)

                                             24           92.      Plaintiffs re-allege and incorporate, by this reference, their claims,
                                                  facts, and allegations in the paragraphs above, as if set forth fully herein.

                                                                                              11
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 12 of 20


                                              1          93.    At all times material hereto, Defendants Palafox, Castro, Salcido and

                                              2   Brinton were acting under the color of law and within the course and scope of their
                                                  employment.
                                              3
                                                         94.    Plaintiff Miguel, at all relevant times, had the clearly established right
                                              4
                                                  to be free from wrongful arrest under the Fourth and Fourteenth Amendments.
                                              5          95.    Plaintiff Miguel did not commit a crime and no probable cause
                                              6   existed to suspect him of any illegal activity.
                                                         96.    Defendants Palafox, Castro, Salcido and Brinton wrongfully and
                                              7
                                                  illegally detained, handcuffed, and arrested Plaintiffs Miguel and Zaida despite the
                                              8
                                                  lack of probable cause to do so.
                                              9          97.    Defendants Palafox, Castro, Salcido and Brinton deprived Plaintiffs
                                             10   Miguel and Zaida of their Fourth Amendment rights to be secure in their person by
Slack-Mendez Law Firm




                                             11   arresting them.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         98.    The arrest of Plaintiff Miguel was wrongful, unlawful, lacked
                                             12
                                                  probable cause, and deprived him of his clearly established constitutional rights to
                                             13
                                                  be free from unreasonable searches, seizures, and arrests. Therefore, Defendants
                                             14   Palafox, Castro, Salcido and Brinton are not entitled to qualified immunity.

                                             15          99.    Defendants Palafox, Castro, Salcido and Brinton’s conduct was
                                                  engaged in with intent to cause injury, was wrongful conduct motivated by spite or
                                             16
                                                  ill will or the involved officers acted to serve their own interests, having reason to
                                             17
                                                  know and consciously disregarding a substantial risk that their conduct might
                                             18   significantly injure the rights of Plaintiffs Miguel and Zaida.
                                             19          100.   As a direct and proximate result of Defendants Palafox, Castro,
                                                  Salcido and Brinton’s wrongful acts and omissions, Plaintiffs Miguel and Zaida
                                             20
                                                  have been damaged in an amount to be proven at trial.
                                             21
                                                         101.   Defendants acted with intent to cause injury and their wrongful
                                             22   conduct was motivated by spite or ill will or the involved officers acted to serve
                                             23   their own interests, having reason to know and consciously disregarding a

                                             24   substantial risk that their conduct might significantly injure the rights of Plaintiffs
                                                  Miguel and Zaida. Defendants consciously pursued a course of conduct knowing

                                                                                            12
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 13 of 20


                                              1   that it created a substantial risk of significant harm to Plaintiffs Miguel and Zaida.

                                              2   Thus, deterrence and punishment are appropriate. Therefore, Plaintiffs are entitled
                                                  to an award for punitive damages.
                                              3

                                              4

                                              5                                         COUNT IV
                                              6                 42 U.S.C. § 1983 – Malicious Prosecution in Violation of
                                                                        the Fourth and Fourteenth Amendments
                                              7
                                                            (Against Defendants Palafox, Castro, Salcido and Brinton)
                                              8
                                                         102.     Plaintiffs re-allege and incorporate, by this reference, their claims,
                                              9   facts, and allegations in the paragraphs above, as if set forth fully herein.
                                             10          103.     At all times material hereto, Defendants Palafox, Castro, Salcido
Slack-Mendez Law Firm




                                             11   and Brinton were acting under the color of law and within the course and scope of
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  their employment.
                                             12
                                                         104.     Plaintiffs Miguel, Liliana and Zaida, at all relevant times, had the
                                             13
                                                  clearly established right to be free from malicious prosecution and the right to
                                             14   familial association under the Fourth and Fourteenth Amendments.

                                             15          105.     A minimally competent officer or agent of Defendant Nogales knew
                                                  or should have known of these clearly established rights at the time of the conduct
                                             16
                                                  complained of herein. Therefore, Defendants Palafox, Castro, Salcido and Brinton
                                             17
                                                  are not entitled to qualified immunity.
                                             18          106.     Defendants Palafox, Castro, Salcido and Brinton violated Plaintiffs
                                             19   Miguel, Liliana and Zaida’s Fourth and Fourteenth Amendment rights to be free
                                                  from malicious prosecution when they instituted charges and proceedings against
                                             20
                                                  Plaintiffs Miguel, Liliana and Zaida for Aggravated Assault on a Peace Officer,
                                             21
                                                  First Degree Hindering Prosecution, and Disorderly Conduct, which resulted in
                                             22   Plaintiffs Miguel, Liliana and Zaida’s unlawful prosecution and imprisonment.
                                             23          107.     Plaintiffs Miguel and Zaida were arrested and in custody as a result

                                             24   of these charges.



                                                                                              13
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 14 of 20


                                              1          108.   As a result of Plaintiffs Miguel, Liliana and Zaida’s wrongful and

                                              2   malicious prosecution, they were prevented from being an active and integral part
                                                  of their children’s lives and/or the imprisonment created an undue burden on his
                                              3
                                                  familial rights. The right of familial association may only be limited by a
                                              4
                                                  government agency when their interest in the matter outweighs the individual’s
                                              5   fundamental right.
                                              6          109.   As an additional result of the wrongful and malicious prosecution,
                                                  Plaintiffs Miguel and Zaida lost employment opportunities and the ability to
                                              7
                                                  generate income.
                                              8
                                                         110.   Defendants Palafox, Castro, Salcido and Brinton instituted baseless
                                              9   and fabricated charges and proceedings against Plaintiffs Miguel, Liliana and
                                             10   Zaida despite the lack of probable cause and in violation of Plaintiffs’
Slack-Mendez Law Firm




                                             11   constitutional rights.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                         111.   Defendants Palafox, Castro, Salcido and Brinton instituted charges
                                             12
                                                  and proceedings against Plaintiffs Miguel Liliana and Zaida primarily for a
                                             13
                                                  purpose other than bringing an offender to justice.
                                             14          112.   The criminal proceedings terminated in Plaintiffs Miguel, Liliana

                                             15   and Zaida’s favor, without compromise on their part.
                                                         113.   The prosecution of Plaintiffs Miguel, Liliana and Zaida were
                                             16
                                                  unlawful, wrongful, baseless, and deprived them of their clearly established right
                                             17
                                                  to be free from false and malicious prosecution.
                                             18          114.   As a direct and proximate result of the aforementioned unlawful and
                                             19   malicious acts of Defendants Palafox, Castro, Salcido and Brinton, Plaintiffs
                                                  Miguel, Liliana and Zaida were deprived of their right to be free from malicious
                                             20
                                                  prosecution, in violation of Plaintiffs’ constitutional rights.
                                             21
                                                         115.   As a direct and proximate result of Defendants Palafox, Castro,
                                             22   Salcido and Brinton’s acts and omissions, Plaintiffs have been damaged in an
                                             23   amount to be proven at trial.

                                             24          116.   Defendants acted with intent to cause injury and their wrongful
                                                  conduct was motivated by spite or ill will or the involved officers acted to serve

                                                                                             14
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 15 of 20


                                              1   their own interests, having reason to know and consciously disregarding a

                                              2   substantial risk that their conduct might significantly injure the rights of Plaintiffs
                                                  Miguel, Liliana and Zaida. Defendants consciously pursued a course of conduct
                                              3
                                                  knowing that it created a substantial risk of significant harm to Plaintiffs Miguel,
                                              4
                                                  Liliana and Zaida. Thus, deterrence and punishment are appropriate. Therefore,
                                              5   Plaintiffs are entitled to an award for punitive damages.
                                              6                                        COUNT V
                                                                       Civil Rights Violations - 42 U.S.C. § 1983
                                              7
                                                             (Against Defendants Palafox, Castro, Salcido and Brinton)
                                              8
                                                          117.   Plaintiffs re-allege and incorporate, by this reference, their claims,
                                              9   facts, and allegations in the paragraphs above, as if set forth fully herein.
                                             10           118.   As parents, Plaintiffs have a constitutionally protected liberty
Slack-Mendez Law Firm




                                             11   interest under the Fourteenth Amendment in the companionship and society of the
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  parent/child relationship without governmental interference, and interference with
                                             12
                                                  that liberty interest without due process of law is remediable under 42 U.S.C. §
                                             13
                                                  1983.
                                             14           119.   The First Amendment protects relationships, including family

                                             15   relationships, that presuppose deep attachments and commitments to the
                                                  necessarily few other individuals with whom one shares not only a special
                                             16
                                                  community of thoughts, experiences, and beliefs but also distinctively personal
                                             17
                                                  aspects of one's life.
                                             18           120.   Defendants Palafox, Castro, Salcido and Brinton had ample time to
                                             19   correct their obviously wrongful assault, detention, and arrest of Plaintiff Miguel
                                                  and Zaida in front of Plaintiffs Miguel, Liliana and Zaida’s minor children
                                             20
                                                  E.M.E.M, N.R.M. and D.E., but nonetheless failed to do so.
                                             21
                                                          121.   Defendants Palafox, Castro, Salcido and Brinton acted with
                                             22   deliberate indifference in violation of the due process right to familial association.
                                             23           122.   Defendants Palafox, Castro, Salcido and Brinton’s wrongful acts

                                             24   and omissions, including the excessive use of force and torture against Plaintiff
                                                  Miguel, shock the conscience of legitimate law enforcement objections.

                                                                                             15
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 16 of 20


                                              1          123.   Defendants’ wrongful acts and omissions constitute violations of the

                                              2   First, Fourth, Eighth, and Fourteenth Amendments of the United States
                                                  Constitution, and Plaintiffs have been deprived of their constitutional rights,
                                              3
                                                  including the familial companionship between parents and children.
                                              4
                                                         124.   Defendants’ wrongful acts and omissions amount to pure torture,
                                              5   which was witnessed by Plaintiff Liliana (Miguel’s wife), Zaida (Miguel’s sister)
                                              6   and their children, who were terrified, screaming, and traumatized as a result of
                                                  the officers’ atrocious conduct.
                                              7
                                                         125.   Plaintiffs Liliana, Zaida and minors E.M.E.M, N.R.M. and D.E
                                              8
                                                  watched helplessly while their husband, brother and father was repeatedly tortured
                                              9   and arrested, and were without their enjoyment of their familial companionship
                                             10   due to Defendants’ incarceration of Plaintiffs Miguel and Zaida.
Slack-Mendez Law Firm




                                             11          126.   Through their acts and omissions, Defendants wrongfully and
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  intentionally interfered with Plaintiffs’ companionship and society of their
                                             12
                                                  parent/child relationship without due process of law.
                                             13
                                                         127.   Defendants’ wrongful acts and omissions have had, and will
                                             14   continue to have, an extremely detrimental impact on the Plaintiffs, and their

                                             15   damages are significant. As a direct and proximate result of Defendants’
                                                  wrongful acts and omissions, Plaintiffs, including their minor children, have
                                             16
                                                  sustained injuries and damages in an amount to be proven at trial.
                                             17
                                                         128.   Defendants’ conduct was engaged in with intent to cause injury, was
                                             18   wrongful conduct motivated by spite or ill will or the involved officers acted to
                                             19   serve their own interests, having reason to know and consciously disregarding a
                                                  substantial risk that their conduct might significantly injure the rights of others,
                                             20
                                                  including Plaintiffs. Defendants consciously pursued a course of conduct knowing
                                             21
                                                  that it created a substantial risk of significant harm or death to others, including
                                             22   Plaintiffs. Therefore, Plaintiffs request an award for punitive damages.
                                             23                                        COUNT VI

                                             24                         42 U.S.C. § 1983 – Municipal Liability
                                                                        (Against Defendant City of Glendale)

                                                                                            16
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 17 of 20


                                              1          129.    Plaintiffs re-allege and incorporate, by this reference, their claims,

                                              2   facts, and allegations in the paragraphs above, as if set forth fully herein.
                                                         130.    A municipality, such as Defendant Nogales, may be held liable
                                              3
                                                  under § 1983 when execution of a government’s policy or custom, whether made
                                              4
                                                  by its lawmakers or by those whose edicts or acts may fairly be said to represent
                                              5   official policy, inflicts the injury.
                                              6          131.    In addition, under the doctrine of ratification, a municipality, such as
                                                  Defendant Nogales, may also be liable for the acts of an employee who is not a
                                              7
                                                  final decisionmaker, so long as an actual final decisionmaker demonstrates that
                                              8
                                                  authority to make the decision lay with the subordinate by approving the
                                              9   subordinate's decision and the basis for it.
                                             10          132.    Further, a municipality, such as Defendant Nogales, may be liable
Slack-Mendez Law Firm




                                             11   under § 1983 for failing to train employees when the failure both can be traced to
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  the injury suffered by a plaintiff and amounts to deliberate indifference to the
                                             12
                                                  rights of persons with whom the police come into contact.
                                             13
                                                         133.    At all times relevant, Defendant Nogales’ officers, including
                                             14   Defendants Palafox, Castro, Salcido and Brinton, were acting under the direction

                                             15   and control of the City of Nogales, which acted by and through its agents and
                                                  employees who were responsible for making the policies of the Nogales Police
                                             16
                                                  Department, its officers, and operations. The individual Defendants of the
                                             17
                                                  Nogales Police Department were acting pursuant to official policy or the practice,
                                             18   custom, or usage of the Police Department, a final decision by a policy maker, or
                                             19   as a result of deliberate indifference toward training or supervision.
                                                         134.    Plaintiffs were deprived of their constitutional rights by Defendant
                                             20
                                                  Glendale and its employees, including Defendants Palafox, Castro, Salcido and
                                             21
                                                  Brinton, who acting under color of law at all times relevant herein.
                                             22          135.    Defendant Nogales has customs or policies which amount to a
                                             23   deliberate indifference to Plaintiffs’ constitutional rights.

                                             24          136.    Defendant Nogales’ policies are the moving force behind the
                                                  constitutional violations.

                                                                                             17
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 18 of 20


                                              1          137.   In addition, under a ratification theory, Defendant Nogales

                                              2   delegated authority to Defendants Palafox, Castro, Salcido and Brinton to engage
                                                  in unlawful arrests and the use of illegal and excessive force, and Defendant
                                              3
                                                  Nogales’ final policymakers’ endorsement of the decisions and actions of
                                              4
                                                  Defendants Palafox, Castro, Salcido and Brinton to engage in unlawful arrests and
                                              5   the use of excessive force confirms clear that the policy was in effect at the time
                                              6   of the incident and was the moving force for Defendants’ unconstitutional acts.
                                                         138.   At all times relevant, the City of Nogales had policies, customs,
                                              7
                                                  and/or patterns and practices of failing to properly discipline, train, and supervise
                                              8
                                                  its police officers, including the individual Defendants named in this Complaint,
                                              9   in the proper use force, probable cause, search warrants and the execution of
                                             10   arrests. The City of Nogales failed to ensure its police officers could and would
Slack-Mendez Law Firm




                                             11   conduct themselves in a manner to avoid violating the constitutional rights of the
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                  inhabitants of Defendant Nogales.
                                             12
                                                         139.   The final policymakers of the City of Nogales had actual or
                                             13
                                                  constructive knowledge of these unconstitutional practices, yet failed to take any
                                             14   reasonable or adequate steps to remedy them.

                                             15          140.   Defendant Nogales is also liable under § 1983 for failing to train
                                                  employees and such failure can be traced to the injuries suffered by Plaintiffs and
                                             16
                                                  amounts to deliberate indifference to the rights of Plaintiffs, with whom
                                             17
                                                  Defendant Nogales’ officers come into contact.
                                             18          141.   Defendant Nogales was aware of the inadequate training and aware
                                             19   of a high probability of harm if the government failed to act and properly train its
                                                  employees.
                                             20
                                                         142.   Acting under the color of law, by and through the policy makers of
                                             21
                                                  Defendant Nogales and pursuant to official policy, customs, and/or patterns and
                                             22   practices, Defendant Nogales intentionally, knowingly, recklessly, and/or with
                                             23   deliberate indifference to the rights of the inhabitants of Defendant Nogales failed

                                             24   to instruct, supervise, control, and/or monitor its police officers.



                                                                                             18
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 19 of 20


                                              1            143.   These policies, customs, and/or patterns and practices led the

                                              2   individual Defendants to believe that misconduct and abuse of constitutional
                                                  rights would be tolerated and not be subject to any meaningful reprimand or
                                              3
                                                  punishment.
                                              4
                                                           144.   This pattern made it foreseeable that officers with the Nogales
                                              5   Police Department, including the individual Defendants, could and would violate
                                              6   a given person’s constitutional rights, in precisely the manner Plaintiffs’ rights
                                                  were violated, and Defendant Nogales, through its final policy makers, was
                                              7
                                                  deliberately indifferent to this risk. Had Defendant Nogales diligently exercised
                                              8
                                                  its duties to instruct, supervise, control, and discipline, on a continuing basis, it
                                              9   could have prevented or could have aided in preventing the commission of said
                                             10   wrongs and intentionally, knowingly, and with deliberate indifference to the
Slack-Mendez Law Firm




                                             11   inhabitants of Defendant Nogales refused to do so.
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                                           145.   As a result of Defendant Nogales’ failure to supervise, discipline,
                                             12
                                                  and train the officers with the Nogales Police Department, as well as its
                                             13
                                                  ratification of the wrongful acts, Plaintiffs suffered, and continue to suffer,
                                             14   physical, emotional, and pecuniary damages in an amount to be proven at trial.

                                             15
                                                                                PRAYER FOR RELIEF
                                             16
                                                           WHEREFORE, Plaintiffs pray for damages and for judgment against
                                             17
                                                  Defendants as follows:
                                             18            A.     General and compensatory damages in an amount to be proved at
                                             19   trial;
                                                           B.     For taxable costs and pre and post judgment interest to the extent
                                             20
                                                  permitted by law;
                                             21
                                                           C.     Punitive damages in an amount deemed just and reasonable as
                                             22   permitted by law against Defendants Palafox, Castro, Salcido and Brinton;
                                             23            D.     For costs and attorneys’ fees against Defendants under the

                                             24   Constitution and laws of the United States, including 42 U.S.C. § 1988;



                                                                                             19
                                                   Case 4:21-cv-00076-JCH Document 1 Filed 02/18/21 Page 20 of 20


                                              1          E.      Such other and further relief which may seem just and reasonable

                                              2   under the circumstances.
                                                                                    JURY DEMAND
                                              3
                                                         Plaintiffs respectfully request a trial by jury on all issues in this matter
                                              4
                                                  triable to a jury.
                                              5          DATED this 18th day of February, 2021.
                                              6

                                              7                                               SLACK-MÉNDEZ LAW FIRM
                                              8
                                                                                              /s/Charles J. Slack-Mendez
                                              9                                               Charles Slack-Mendez
                                                                                              SLACK-MENDEZ LAW FIRM
                                             10                                               2710 South Rural Road
                                                                                              Tempe, Arizona 85282
Slack-Mendez Law Firm




                                             11                                               Attorney for Plaintiffs
                        2710 S. Rural Road
                         Tempe, AZ 85282




                                             12                                               /s/Breann Elizabeth Slack
                                                                                              Breann Elizabeth Slack
                                             13                                               SLACK-MENDEZ LAW FIRM
                                                                                              2710 South Rural Road
                                             14                                               Tempe, Arizona 85282
                                                                                              Attorney for Plaintiffs
                                             15

                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24



                                                                                             20
